                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:19-cv-00135-FDW

MATTHEW JAMES GRIFFIN,                                )
                                                      )
                        Plaintiff,                    )
                                                      )
vs.                                                   )                ORDER
                                                      )
ERIC A. HOOKS, et al.,                                )
                                                      )
                  Defendants.                         )
______________________________________                )

          THIS MATTER is before the Court on its own motion on the Clerk’s Order granting

Plaintiff’s Motion for Entry of Default [Doc. 36] and on Plaintiff’s Motion for Entry of Default

[Doc. 33].

          Plaintiff filed a Motion for Entry of Default on January 13, 2020, seeking that the Court

enter the default of Defendants Dye, Quinn, and Clawson (“Defendants”). [Doc. 33]. On January

16, 2020, the Clerk granted Plaintiff’s motion for entry of default. [Doc. 36]. This entry of default,

however, was entered inadvertently, as these Defendants had not yet failed to plead or otherwise

respond. Fed. R. Civ. P. 55(a). As such, for good cause shown,

          IT IS HEREBY ORDERED that the default entered on January 16, 2020, [Doc. 36] is

hereby LIFTED and Plaintiff’s Motion for Entry of Default [Doc. 33] is DENIED. The deadlines

for all Defendants to answer or otherwise respond to Plaintiff’s Complaint in this case remain in

effect.

                                                     Signed: January 20, 2020
